DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged [US Provisional Application 62/528,193 filed on July 3rd, 2017].

Election/Restrictions
Applicant’s election of Species I in the reply filed on November 3rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 – 13, 15, 19 – 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species II – VI), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3rd, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 27th, 2019 and January 24th, 2022 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Requirement for Information under 37 CFR 1.105

In response to this requirement, please provide a copy of the publications:
1) Zhao, X. et al., “TU-level non-separable secondary transform’, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP3 and ISO/IEC JTC1/SC29/WG11, JVET-BO0059, 2nd Meeting: San Diego, USA, February 2016, pg. 1-5 [Cited in the December 29th, 2017 IDS in NPL Item #1 page 1]; and
2) Chen, Jianle et al., “Algorithm Description of Joint Exploration Test Model 2”, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JIC1/SC29/WG11, JVET-B1lOO1_v3, 2nd Meeting: San Diego, USA, March 2016, pp. i-ii, 1-3, 20-24 [Cited in the December 29th, 2017 IDS in NPL Item #1 page 2].

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.
This requirement is an attachment of the enclosed Office action. A complete response to the enclosed Office action must include a complete response to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “ex500” [Figure 20 – No listed in Specification reasonably close to the description of Figure 28].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) On Page 42 line 21, the acronym “DMVR” is not defined upon first use for clarity.
b) On Page 43 line 18, the acronym “LIC” is not defined upon first use for clarity.
c) On Page 116 line 17, the acronym “LSI” is not defined upon first use for clarity.
d) On Page 117 line 26, the acronym “SIM” is not defined upon first use for clarity.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Note: In the interest of brevity, the Examiner does not cite limitations that are obvious variants to one of ordinary skill in the art.
Pending Application
US Patent #11,070,837 B2
Published Claims
Claim 16) A decoder that decodes a video, the decoder comprising:

a processor; and
memory, wherein using the memory, the processor:

[The ‘837 Patented “circuitry” in view of Column 27 lines 31 – 46 includes processors / CPUs as within the scope of the claimed “circuitry” thus the limitations are obvious variants to one of ordinary skill in the art.]

decodes data of an image included in the video:

[The Examiner observes in Figure 7 block based image processing is used rendering the limitations as obvious variants to one of ordinary skill in the art.]

performs inverse quantization on the data:

determines an inverse secondary transform basis based on an inverse primary transform basis, the inverse primary transform basis being a 
transform basis for an inverse primary transform to be performed on a result of an inverse secondary transform, the inverse secondary transform basis being a transform basis for the inverse secondary transform to be performed on a result of the inverse quantization;

performs the inverse secondary transform on a result of the inverse quantization using the inverse secondary transform basis;

performs the inverse primary transform on a result of the inverse secondary transform using the inverse primary transform basis; and

[The scope of the ‘837 patented “performs” limitation encompasses the three “performs” 

derives the image by adding a result of the inverse primary transform as a prediction error of the image to a prediction image of the image.


circuitry; and
memory, wherein, using the memory, the circuitry:









decodes data corresponding to a current block of an image;





inverse quantizes the data;

performs, depending on a size of the current block, either (i) an inverse secondary transform on a part of a result of the inverse quantization and an inverse primary transform on a result of the inverse secondary transform and another part of the result of the inverse quantization, or (ii) the inverse secondary transform on the result of the inverse quantization and the inverse primary transform on the result of the inverse secondary transform; and










Claim 2) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 1) See claim 16 which is the decoder performing the inverse steps of the claimed encoder.

[The ‘837 Patent in Column 18 lines 15 – 25 renders obvious the decoder claimed as processing an encoded bitstream using the inverse processes of the encoder (Figure 1 / reference character 100) thus the decoder (Figure 10 / reference character 200) is the inverse of the encoder to one of ordinary skill in the art.  Thus the analysis for pending claim 16 is applicable to the pending claim.]
Claim 1) [See above]
Claim 31) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 2) See claim 1 which is the apparatus performing the steps of the claimed method.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand an encoder as producing the coded blocks / data for processing by a decoder and to understand the options in the ‘837 Patented claims (options (i) or (ii)) encompass the scope of the “performs” and “determines an inverse secondary transform basis” of the pending claims as the secondary transform is a function of dequantized (inverse quantized) blocks / coefficients and inverse primary transforms (which use a transform basis function as readily understood to one of ordinary skill in the art – See Figure 3 of the ‘837 Patent at least and Column 8 line 35 – Column 9 line 25 describing transform basis functions used for primary / secondary transforms defining the scope of the Patented claims).

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the claim determines the secondary transform based on “a parameter encoder”, however the determination of the secondary transform is before the encoding step in claim 1 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 14, 16 – 18, 29, and 31 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claimed “determines” step introduces the limitations where the secondary transform is based on the primary transform basis, however, in the second “the” clause the secondary transform is “performed on a result” of the primary transform basis and not the primary basis as introduced earlier in the limitation.  Thus, the metes and bounds of the claim are Indefinite.
Regarding claims 2 – 3 and 14, the dependent claims do not cure the deficiency of the Independent claim from which they depend thus are similarly Rejected.
Regarding claim 31, the claim is the method claims performing the steps of the apparatus claim 1 and thus is similarly Rejected.
Regarding claims 16 and 32, the decoder claims (see the “determines” limitation) are the inverse of corresponding encoder claims 1 and 31 respectively and thus are similarly Rejected.
Regarding claims 17 – 18 and 29, the dependent claims do not cure the deficiency of the Independent claim from which they depend thus are similarly Rejected.

1 recites the limitation "a transform basis" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a result of the primary transform" in lines 14 – 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a result of the secondary transform" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a transform basis" in lines 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a result of the inverse quantization" in lines 13 – 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a result of the inverse secondary transform" in lines 15 – 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "a transform basis" in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a result of the primary transform" in lines 12 – 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a result of the secondary transform" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "a transform basis" in lines 6 – 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "a result of the inverse quantization" in lines 9 – 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "a result of the inverse secondary transform" in lines 13 – 14.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 14, the claim determines whether or not a secondary transform is performed but the independent claim from which is depends determines a secondary transform basis and thus does not further limit claim 1 as the determination must happen (no previous step / test performed on if a secondary transform is needed).
Regarding claim 29, the claim determines whether or not a secondary transform is performed but the independent claim from which is depends determines a secondary transform basis and thus does not further limit claim 16 as the determination must happen (no previous step / test performed on if a secondary transform is needed).  Further, claim 29 is the inverse of claim 14 and thus is similarly Rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 14, 16 – 18, 29, and 31 – 32  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al. (US PG PUB 2017/0094313 A1 referred to as “Zhao” throughout).
Regarding claim 31, see claim 1 which is the apparatus performing the steps of the claimed method.
Regarding claim 32, see claim 16 which is the apparatus performing the steps of the claimed method.

Regarding claim 1, Zhao teaches
an encoder that encodes a video [Zhao Figure 1 (see at least reference characters 110 and 120 with the video source as input to the encoder) and 8 (see at least reference character 20 (encoder) with “video data” as the input)], the encoder comprising:
a processor [Zhao Paragraphs 14, 22 (processors to encode video), 57 (various encoding implementations including processor based one), and 226 – 229 (processors implementations)]; and
memory [Zhao Paragraphs 14, 22 (storage media / memory used with encoder), 56 – 57 (storage media / memories used with processors), and 226 – 229 (memory implementations for storage media to use with processors)], wherein using the memory, the processor:
derives a prediction error of an image included in the video, by subtracting a prediction image of the image from the image [Zhao Figure 8 (se at least reference characters 240 (prediction mode selection to generate a prediction image) and 250 (output of the difference taken is the prediction error (“residual blocks” marked in Figure 8)) as well as Paragraphs 195 – 201 (subtraction of original image from the predicted image to form the residual / prediction error), 202 – 204 (intra prediction to generate the predicted image), and 205 (summer performs subtraction)];
determines a secondary transform basis based on a primary transform basis [Zhao Figures 5 (see at least reference characters 100 and 106), 7A, 10A (see at least reference characters 802 and 804), 12 (see at least reference characters 1004 and 1006) as well as Paragraphs 90 – 93 (alternative basis function selection / representation in which two 1D transforms are designed rendering the claim limitation obvious to one of ordinary skill in the art), 105 – 108 (fixing / index to select transform pair representing the primary and secondary transform basis thus rendering obvious the claim limitation), 110 – 114 (selection of the second transform basis after the first transform is applied and rotational transform basis functions fall within the scope of the claim and where the basis is the result of the application of the first transform basis function), 118 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used), 134 – 136 (secondary transform applied after the first and selection based on the first / primary transform), 145 – 150 (secondary transform applied after the primary transform and selection of the secondary transform basis in which the selected may be dependent on the first (e.g. based on intra prediction)), 168 (secondary transform based on not applying a first / skip mode selected), 180 – 183 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode) and 220 – 223 (second transform applied after the first and decided based on the first where the second transform basis is different from the first)],
the primary transform basis being a transform basis for a primary transform to be performed on the prediction error [Zhao Figures 5 (see at least reference characters 100), 10A (see at least reference characters 802), 12 (see at least reference characters 1002 (the residual is an obvious variant of the prediction error to one of ordinary skill in the art) and 1004) as well as Paragraphs 81 – 85 (list of primary transform basis for the first transform basis to select from such as DCT and DST and formulas), 104 – 
the secondary transform basis being a transform basis for a secondary transform to be performed on a result of the primary transform [Zhao Figures 5 (see at least reference characters 100 and 106), 7A, 10A (see at least reference characters 802 and 804), 12 (see at least reference characters 1004 and 1006) as well as Paragraphs 110 – 114 (selection of the second transform basis after the first transform is applied and rotational transform basis functions fall within the scope of the claim and where the basis is the result of the application of the first transform basis function), 118 – 123 (index to select second transform based on first transform / luma intra mode selecting the transforms basis functions used), 134 – 136 (secondary transform applied after the first and selection based on the first / primary transform result), 145 – 150 (secondary transform applied after the primary transform and selection of the secondary transform basis in which the selected may be dependent on the first (e.g. based on intra prediction)), 168 (secondary transform on the result of not applying a first transform), 180 – 183, and 220 – 223 (second transform applied after the first and decided based on the first transform where the second transform basis is different from the first)];
performs the primary transform on the prediction error using the primary transform basis [See the “the primary transform basis being …” limitation for citations of the selection / determination of the primary transform basis function to use and additionally regarding the “performs” function using the determined basis function see additionally Zhao Figures 3A (see at least reference character 40), 5 (see at least reference character 100, 101, and 102), 8, 10A (see at least reference characters 252 and 802), 12 and 14 (see at least reference characters 1002, 1004, 1202, and 1204) as well as Paragraphs 131, 205, 220, 223, and 225 (the residual block is an obvious variants of the claimed prediction error which is then transformed using a primary / first transform)];
performs the secondary transform on a result of the primary transform using the secondary transform basis [See the “the secondary transform basis being …” limitation for citations of the selection / determination of the primary transform basis function to use and additionally regarding the “performs” function using the determined basis function see additionally Zhao Figures 3A (see at least reference 
performs quantization on a result of the secondary transform [Zhao Figures 3A (see at least reference character 42), 5 (see at least reference character 114 and 116), 8, 10A (see at least reference characters 254), 12 and 14 (see at least reference characters 1008 and 1210) as well as Paragraphs 132, 144, 207 – 208, 220, 223, and 225 (quantizing the result / output of the secondary transform)]: and
encodes a result of the quantization as data of the image [Zhao Figure 8 (see at least reference character 256) as well as Paragraphs 79 (selection of entropy encoding techniques to use on quantized transformed data), 144 – 149 (entropy encode quantized data), 199 – 200 and 204 (quantized data and other information to entropy encode to generate the bitstream), 208, 223, and 225].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of Zhao as selecting / using a secondary transform based on the result and the basis function of the first transform and further the selection of basis functions form a subset (which may be determined by the intra prediction mode used) as an obvious variants of selecting a second transform based on a first transform basis in order to improve data compression / energy of the image block to be encoded as taught in at least Zhao Paragraphs 43 – 45, 79, 83, 109, and 150.

Regarding claim 2, Zhao teaches
wherein the processor determines the secondary transform basis based on the primary transform basis [See claim 1 “determines a secondary transform basis …” limitation for citations] and a parameter encoded when the processor encodes the video [Zhao 7A (intra mode and associated transform subset index render obvious the claimed “parameter”) and 8 as well as Paragraphs 105 – 108 (index to select transform pair representing the primary and secondary transform basis including selection of transforms based on intra prediction mode used (rendering obvious the parameter claimed)), 113 – 114 (index for selection of the second transform basis after the first transform is applied including rotational transform 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of Zhao as teaching the intra prediction mode used for the current block and its associated indexes as the parameter to encode / will be encoded selecting the subset of transform basis functions for selection for the primary and secondary transforms.

Regarding claim 3, Zhao teaches
wherein the parameter indicates an intra prediction mode [See the limitation below for citations of Zhao regarding the parameter as an intra prediction mode in particular Zhao Figure 7A as well as Paragraphs 126 – 132, 180 – 184, 198 and 204 – 209], and the processor [See claim 1 for citations of the claimed “processor”] determines the secondary transform basis based on the primary transform basis and the intra prediction mode indicated by the parameter [Zhao 7A (intra mode and associated transform subset index) and 8 as well as Paragraphs 107 – 108 (index to select transform pair representing the primary and secondary transform basis including selection of transforms based on intra prediction mode used (rendering obvious the parameter claimed)), 120 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used from a subset of options), 126 – 132 (subsets of transform basis functions to select from and number thereof for selection a function of a parameter (intra prediction mode)), 140 – 144, 179 – 184 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode), 198 (indicators of the intra mode signal such as parameters / syntax elements), and 204 – 209 (encoding with transforms based on intra prediction mode)].


Regarding claim 14, Zhao teaches
wherein the processor determines whether to perform the secondary transform [Zhao Paragraphs 111, 152, 159 – 167 (not applying the secondary transform is an obvious variants of skipping / determining to not perform the secondary transform), and 170 – 177 (signaling index selections of transforms based on intra modes / decisions to apply primary / secondary transforms by enabling or disabling the use of the primary / secondary transform)],
and the secondary transform basis when the secondary transform is performed, based on the primary transform basis [See claim 1 “determines a secondary transform basis …” limitation for citations].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the teachings of Zhao as teaching enabling and disabling transform modes as determining whether to perform transforms on the block data based on intra mode, parameters, or compression requirements during encoding (see at least Zhao Paragraphs 167 – 173).

Regarding claim 16, the claim is the inverse of the encoder of claim 1 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder and decoder.
Zhao teaches
a decoder that decodes a video [Zhao Figure 1 (see at least reference characters 18 (video source), 16, 30, and 32 with the video source as an encoded input to the decoder) and 9 (see at least reference character 30 (decoder) with “video data” as the output (decoded from its encoded input))], the decoder comprising:
a processor [Zhao Paragraphs 17, 21 (processors to encode video), 57 (various decoding implementations including processor based ones), and 226 – 229 (processors implementations)]; and
memory [Zhao Paragraphs 17, 21 (storage media / memory used with encoder), 56 – 57 (storage media / memories used with processors), and 226 – 229 (memory implementations for storage media to use with processors)], wherein using the memory, the processor:
decodes data of an image included in the video [Zhao Figure 9 (see at least reference character 270) as well as Paragraphs 211 – 215 (entropy decoding the image data to reconstruct the video) and 211];
performs inverse quantization on the data [Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 60), 6 (see at least reference characters 150 and 151), 9, 10B (see at least reference character 276), and 11 (see at least reference character 902) as well as Paragraphs 108 – 109, 133, 211, 215 (inverse quantizing entropy decoded image data / block based dequantization), and 222];
determines an inverse secondary transform basis based on an inverse primary transform basis [See claim 1 “determines a secondary transform basis” limitation for citations where the encoder selects the transforms used to signal to the decoder (inverse operation) and additionally Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 66), 6 (see at least reference characters 164, 166, and 168), 7A, 9, 10B (see at least reference characters 278 and 828), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 90 – 93 (basis function selection / representation in which two 1D transforms are designed rendering the claim limitation obvious to one of ordinary skill in the art), 105 – 108 (fixing / index to select transform pair representing the primary and secondary transform basis thus rendering obvious the claim limitation to use as inverse transforms), 110 – 114 (selection of the second transform basis after the first transform is applied and rotational transform basis functions fall within the scope of the claim and where the basis is the result of the application of the first transform basis function), 118 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used), 132 – 136 (secondary transform applied after the first and selection based on the first / primary transform), 145 – 150 (secondary transform applied after the primary transform and selection of the secondary transform basis in which the selected may be dependent on the first (e.g. based on intra prediction)), 168 (secondary transform based on not applying a first / skip mode selected), 180 – 183 (selection of transform basis / subset of basis functions for selection 
the inverse primary transform basis being a transform basis for an inverse primary transform to be performed on a result of an inverse secondary transform [See claim 1 “determines … the primary transform basis being” limitation for citations where the encoder selects the transforms used to signal to the decoder (inverse operation) and additionally Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 66), 6 (see at least reference characters 164, 166, and 168), 7A, 9, 10B (see at least reference characters 278 and 828), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 103 – 107 (selection of transform basis and signaling from encoder to decoder), 108 – 112 (selection of transform), 118 – 123 (basis functions to select from), 133 – 135 (applying a primary inverse transform to generate residual data and on the result of an inverse secondary transform (which may include rotations / reorganization of data)), 211, 216 – 219 (inverse primary and secondary transforms may be applied to generate residual data), 221 – 222, and 224 (performs inverse primary transform on the result of the secondary inverse transform performed)],
the inverse secondary transform basis being a transform basis for the inverse secondary transform to be performed on a result of the inverse quantization [See claim 1 “determines … the secondary transform basis being” limitation for citations where the encoder selects the transforms used to signal to the decoder (inverse operation) and additionally Zhao Figures 3B (see at least reference character 44), 4 (see at least reference characters 60 and 64), 6 (see at least reference characters 156, 158, and 160), 7A, 9, 10B (see at least reference characters 278 and 826), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 103 – 107 (selection of transform basis and signaling from encoder to decoder), 108 – 112 (selection of transform), 118 – 123 (basis functions to select from), 133 – 135 (applying an inverse secondary transform (which may include rotations / reorganization of data)), 211, 216 – 219 (inverse primary and secondary transforms may be applied after the inverse quantization step is performed (or dequantization)), 221 – 222, and 224 (performs inverse secondary transform on the dequantized data)];
performs the inverse secondary transform on a result of the inverse quantization using the inverse secondary transform basis [See the “the inverse secondary transform basis …” limitation for citations and additionally Zhao Figures 3B (see at least reference character 44), 4 (see at least reference characters 60 and 64), 6 (see at least reference characters 156, 158, and 160), 9, 10B (see at least reference characters 278 and 826), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 112, 133 – 135 (applying an inverse secondary transform (which may include rotations / reorganization of data)), 211, 216 – 219 (inverse primary and secondary transforms may be applied after the inverse quantization step is performed (or dequantization)), 221 – 222, and 224 (performs inverse secondary transform on the dequantized data)];
performs the inverse primary transform on a result of the inverse secondary transform using the inverse primary transform basis [See the “the inverse primary transform basis …” limitation for citations and additionally Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 66), 6 (see at least reference characters 164, 166, and 168), 9, 10B (see at least reference characters 278 and 828), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 112, 133 – 135 (applying a primary inverse transform to generate residual data and on the result of an inverse secondary transform (which may include rotations / reorganization of data)), 211, 216 – 219 (inverse primary and secondary transforms may be applied to generate residual data), 221 – 222, and 224 (performs inverse primary transform on the result of the secondary inverse transform performed)]; and
derives the image by adding a result of the inverse primary transform as a prediction error of the image to a prediction image of the image [Zhao Figure 9 (see at least reference character 280 – see the prediction input and the residual input summed to generate the reconstructed image / block for storage and output / display) and 11 (see at least reference character 908) as well as Paragraphs 211 – 212 and 217 – 219 (reconstruction of the residual with the predicted image for the output image / reconstructed image)].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the decoder is the inverse of the encoder and thus similar motivation as for the encoder exist and to understand the teachings of Zhao as selecting / using a secondary inverse 

Regarding claim 17, the claim is the inverse of the encoder of claim 1 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder and decoder.
Zhao teaches 
wherein the processor determines the inverse secondary transform basis based on the inverse primary transform basis [See claim 16 “determines a secondary inverse transform basis …” limitation for citations] and a parameter decoded when the processor decodes the video [Zhao 7A (intra mode and associated transform subset index render obvious the claimed “parameter”) and 9 as well as Paragraphs 105 – 108 (index to select transform pair representing the primary and secondary inverse transform basis including selection of transforms based on intra prediction mode used (rendering obvious the parameter claimed)), 113 – 116 (index for selection of the second inverse transform basis after the first inverse transform is applied including rotational transform basis functions fall within the scope of the claim with explicit signaling as the parameter including obviousness between the encoder / decoder functions), 120 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used from a subset of options), 126 – 135 (subsets of inverse transform basis functions to select from and number thereof for selection a function of a parameter (intra prediction mode)), 145 – 150, 179 – 184 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode), 188 – 191, 198 (indicators of the intra mode signal such as parameters / syntax elements), and 211 – 218 (decoding with transforms based on intra prediction mode including those signaled from the encoder as taught in Paragraphs 204 – 209)].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the decoder is the inverse of the encoder and thus similar motivation as 

Regarding claim 18, the claim is the inverse of the encoder of claim 1 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder and decoder.
Zhao teaches
wherein the parameter indicates an intra prediction mode [See the limitation below for citations of Zhao regarding the parameter as an intra prediction mode in particular Zhao Figure 7A as well as Paragraphs 126 – 135, 179 – 184, 188 – 191, 198 and 204 – 209], and the processor [See claim 16 for citations of the claimed “processor”] determines the inverse secondary transform basis based on the inverse primary transform basis and the intra prediction mode indicated by the parameter [Zhao 7A (intra mode and associated transform subset index render obvious the claimed “parameter”) and 9 as well as Paragraphs 105 – 108 (index to select transform pair representing the primary and secondary inverse transform basis including selection of transforms based on intra prediction mode used), 120 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used from a subset of options), 126 – 135 (subsets of inverse transform basis functions to select from and number thereof for selection a function of a parameter (intra prediction mode)), 145 – 150, 179 – 184 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode), 188 – 191, 198 (indicators of the intra mode signal such as parameters / syntax elements), and 211 – 218 (decoding with transforms based on intra prediction mode including those signaled from the encoder as taught in Paragraphs 204 – 209)].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the decoder is the inverse of the encoder and thus similar motivation as for the encoder exist and to understand the teachings of Zhao as teaching the intra prediction mode used for the current block and its associated indexes as the parameter to encode / will be encoded selecting the subset of transform basis functions for selection for the primary and secondary transforms.

Regarding claim 29, the claim is the inverse of the encoder of claim 1 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder and decoder.
Zhao teaches
wherein the processor determines whether to perform the inverse secondary transform [Zhao Paragraphs 111, 152, 159 – 164, 167 – 170 (not applying the secondary transform is an obvious variants of skipping / determining to not perform the secondary transform), and 173 – 178 (signaling index selections of transforms based on intra modes / decisions to apply primary / secondary transforms by enabling or disabling the use of the primary / secondary transform)],
and the inverse secondary transform basis when the inverse secondary transform is performed, based on the inverse primary transform basis [See claim 1 “determines a secondary inverse transform basis …” limitation for citations].
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the decoder is the inverse of the encoder and thus similar motivation as for the encoder exist and to understand the teachings of Zhao as teaching enabling and disabling transform modes as determining whether to perform transforms on the block data based on intra mode, parameters, or compression requirements during encoding (see at least Zhao Paragraphs 167 – 173 and 175 – 178).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aono, el at. (US PG PUB 2020/0053365 A1 referred to as “Aono” throughout) in Formula 23 and Figures 20 – 23 renders obvious the use of transforms selected and affected by the intra prediction method used on the current block.  Zhao, et al. (US PG PUB 2017/0094314 A1 referred to as “Zhao 14” throughout) teaches similar processing as Zhao focusing on the decoder end with the inverse transform applied / signaled to the decoder.  Saxena, et al. (US PG PUB 2013/0003856 A1 referred to as “Saxena” .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487